DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on September 27, 2022 has been entered.
 Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive.
The Office Action did not rely on “inherency” in its interpretation of Tanabe’s predetermined value B (Remarks, page 9).  Tanabe expressly discloses that B is a threshold used to determine whether or not a foreign object is present (par 211-212).  Tanabe discloses that B is of a sufficient value to distinguish no foreign object (par 211) from yes foreign object (par 212).  Thus, B is not a random value, but is one that is “an experimentally measured amount of power expected from the power coil”.  
Even though Tanabe labels B as “relating to power supply efficiency”, it is expressly disclosed as a threshold that differentiates between the presence/absence of a foreign object.  Thus, it is both a power supply efficiency value and a foreign object threshold. 
The Applicants then contend that the Office Action changed the meaning of “efficiency” and “power” (Remarks, page 10).  No such interpretations were made in the art rejection.  Tanabe expressly discloses that B (regardless of the name given to it) is used as a threshold to differentiate between the presence and absence of a foreign object.  
The Examiner notes that claim 1 defines the initial transmission power as that “transferred from the primary coil”.  “transferred” refers to both transmitted and received powers (it is not exactly the same as “power transmitted”).  Tanabe also calculates its efficiency using transmitted and received powers (par 120). Thus, Tanabe’s value B is also a value that indicates an amount of power transferred.  If the Applicants intend for the substance of their reference value to be different than Tanabe’s B, they are invited to amend the claim to expressly highlight the differences.  This may include more clearly defining the initial power transmission as transmitted power (not “transferred” power). 
Regarding the art rejection, the Applicants’ position regarding Tanabe’s B value is not persuasive (Remarks, page 12).  As indicated above, Tanabe expressly discloses that B is used to differentiate between the presence/absence of a foreign object. 
The Applicants incorporation of some elements from claim 2 into claim 1 does not render the claim allowable.  As indicated in the Final Rejection, “Claim 1 is allowable (where claim 1 is not) because it explicitly recites the two determinations that occur on either side of the reference value. … it recites mutually exclusive determinations that are made depending on the relationship between the initial transmission power and the reference value.” (Final, page 19, emphasis added).  These two mutually exclusive determinations have been removed from claim 2 (and are not found in claim 1).  Thus, none of the claims are currently allowable. 
Claim 2 had recited two if:then statements that were mutually exclusive.  Claim 1, to the contrary, recites only one “when” statement.  The “when” in claim 1 is a coincidental relationship.  It is not causal.  The term “when” does not require a comparison.  This is further supported by the lack of any limitations in the claim regarding a comparison.  The phrase “based on a comparison” was insufficient to explicitly incorporate a comparison – instead of clarifying the phrase, the Applicants deleted it entirely.  The lack of a comparison and the change from “if” to “when” significantly affects the logic of the claim.  Consider the following logic statements:
(1) I will use an umbrella if it is raining and I will not use an umbrella if it is not raining.  This statement clearly sets forth the rules.  There is only two possibilities (rain or no rain) and there are two distinct results that will occur, and there can never be any overlap.  
(2) I will use an umbrella when it is raining.  This statement does not set forth similar rules.  I can use an umbrella when it is not raining without violating it.  The statement also does not prohibit me from not using an umbrella when its raining.  As long as there is one time when my umbrella use and raining coincide, then the logic statement is satisfied.  
The phrase “based on a comparison” did not overcome the prior art because the claim did not expressly indicate either: 1) the structure of a comparator; or 2) the two mutually exclusive consequences of the two comparison possibilities.  Claim 2 (as presented on 5/19/22), on the other hand, did explicitly recite two mutually exclusive results from the two sides of a comparison (even though the claim did not use the term comparison).  Claim 1’s “based on a comparison” only carried enough patentable weight to overcome the art when read with claim 2’s if/then statements.  The present amendment, however, removes both.
Claims 1-2, as amended, do not set forth explicits rule regarding a comparison of the initial transmission power and the reference value and the two mutually exclusive results on both sides of the comparison.  
The same analysis applies to claims 5-6 and 9.
Claim 14 is slightly different.  It recites two “when”/then statements.  As discussed above, “when” is not the same as “if”.  Further, there is no method step of actually comparing the two values.  It appears that the claim should include the step of “comparing” (as opposed to a “based on” a comparison phrase that is not the main action of the step).  Claim 14 does read like claim 2 (which incorporates a second “when” statement into claim 1), but claim 2 is no longer allowable, as discussed above. 
The double patenting rejection of claim 14 is withdrawn. The amendments to the claim are sufficient to overcome the rejection.
Claim Objections
Claims 1, 5, 9 and 14 (and others) are objected to because of the use of the passive voice to refer to foreign object detection.  The claim recite the determination that “a foreign object has been detected” – but by who/what?  The claims recite the determination of the detection result – they should recite the detection itself.  
The Applicants are requested to consider rephrasing these limitations as the actual detection of the foreign object.  For example, the Examiner suggests the following for claim 1:
“if the initial transmission power is larger than the reference value, determine that a foreign object is present;”
or
“if the initial transmission power is larger than the reference value, detect the presence of a foreign object;”
or
“detect the presence of a foreign object if the initial transmission power is larger than the reference value;”
The Applicants are encouraged to avoid passive tense in all claims.   Passive tense creates the opportunity for ambiguity and broad interpretations that may not appear consistent with the Applicants’ intent.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-3, 5-7 and 9-16 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tanabe (US 2012/0205988).
With respect to claim 1, Tanabe discloses an apparatus for wireless power transfer (fig 2, 5; par 35-47, 161-228) comprising: 
a primary coil (108) connected to an electric driving unit (101-102 with or without 114 and 103), the primary coil configured to transfer wireless power to a wireless power receiving apparatus (see fig 2) using an AC signal of the electric driving unit during a power transfer phase (wireless power requires an AC power source; Tanabe’s wireless power is inherently “based on” the AC source driving the coil); and 
a control unit (105) configured to:
cause the electric driving unit and the primary coil to transmit a power signal at an initial setting before the power transfer phase (S501; par 162);
measure an initial transmission power transferred from the primary coil at the initial setting (S502; par 163);
receive a reference value (B is received in step S506) from the wireless power receiving apparatus, wherein the reference value is an experimentally measured amount of power expected from the primary coil when no foreign object is present and the primary coil is configured for transmission of the power signal in a steady state of the initial setting (S512 and par 209-212 define B; see explanation below);
determine that a foreign object has been detected when the initial transmission power is larger than the reference value (S512; par 209-210 and 212; see below for an explanation of “when” and “larger than”); and
refrain from entering the power transfer phase when the foreign object has been detected (NO in S512 “refrains” from entering into power transfer in S515; see par 212).
Tanabe discloses a wireless power transmitter with a primary coil (108), driving unit (oscillator 101 and circuit 102) and a control unit (105).  The Tanabe control unit is configured to carry out the functionality recited in claim 1.  Namely, it enters into an initial setting (fig 5; all steps except S515) before determining that it is safe to enter into a power transfer phase (S515).  During the initial phase, Tanabe’s controller measures the initial outgoing power (S502) and receives a reference value (“B”; S506).  
As previously discussed, Tanabe’s reference value (B) is a threshold used to distinguish between the presence/absence of a foreign object.  Thus, it qualifies as an “amount of power expected from the primary coil when no foreign object is present”.  B is also stored in the receiver prior to operating the system.  Thus, it qualifies as “an experimentally measured amount of power expected”.  Tanabe has determined that B is the proper value to accurately differentiate between the presence and absence of a foreign object.  This is interpreted as being “experimentally measured”, as opposed to randomly guessed.  
Regarding “when”, when taken together with the deletion of any limitation regarding a comparison, the claim does not require a causal relationship between the initial transmission power, reference value, and the foreign object determination.  Tanabe would have different values of B when used at different times and/or with different receivers (if it were always the same, there would be no need for the receiver to send it to the transmitter in step 506).  Thus, there inherently exists two values of B, one of which is higher than the other.  Tanabe is interpreted as determining the presence of a foreign object (YES in S512) “when” the initial transmission power is larger than the reference value from a previous iteration.  
The “when” does not require a comparison with a direct result.  The claim does not recite determining the presence of a foreign object because the initial transmission power was compared to the reference value and found to be larger. 
Alternatively, the Applicants may consider the following.  Tanabe compares the power supply efficient to B (step 512).  Power supply efficiency equals power received divided by power transmitted (see also Tanabe par 120).  Therefore, NO in step 512 (foreign object is present) can be rewritten as follows:  
Power supply efficiency < B
                
                    
                        
                            P
                            o
                            w
                            e
                            r
                             
                            r
                            e
                            c
                            e
                            i
                            v
                            e
                            d
                             
                        
                        
                            P
                            o
                            w
                            e
                            r
                             
                            t
                            r
                            a
                            n
                            s
                            m
                            i
                            t
                            t
                            e
                            d
                        
                    
                
             < B
Power transmitted *                 
                    
                        
                            P
                            o
                            w
                            e
                            r
                             
                            r
                            e
                            c
                            e
                            i
                            v
                            e
                            d
                             
                        
                        
                            P
                            o
                            w
                            e
                            r
                             
                            t
                            r
                            a
                            n
                            s
                            m
                            i
                            t
                            t
                            e
                            d
                        
                    
                
             < B * Power transmitted
                
                    
                        
                            1
                        
                        
                            B
                        
                    
                    *
                     
                    
                        
                            P
                            o
                            w
                            e
                            r
                             
                            r
                            e
                            c
                            e
                            i
                            v
                            e
                            d
                             
                        
                        
                    
                
             < B * Power transmitted *                 
                    
                        
                            1
                        
                        
                            B
                        
                    
                
            
                
                    
                        
                            P
                            o
                            w
                            e
                            r
                             
                            r
                            e
                            c
                            e
                            i
                            v
                            e
                            d
                             
                        
                        
                            B
                        
                    
                
             < Power transmitted 
Thus, the Tanabe logic statement asks if the Power transmitted (which is the “initial transmission power”) is larger than a reference value. 
As previously discussed, the claim does not recite that the control unit is configured to compare specific values.  As an apparatus claim, there is no comparator present in the claim.  Rather, the claim only broadly recites a “when” coincidental relationship.  This does not explicitly set forth that a determination is made (foreign object present) as a direct result of the initial transmission power being larger than the reference value. 
The Examiner adds the following: the claim defines the initial transmission power as that “transferred from the primary coil”.  This definition is ambiguous.  The claim does not explicitly indicate that it refers to the power transmitted out from the primary coil (i.e. outgoing power).  Power “transferred” implies the existence of both transmitted power and received power.  Tanabe’s power supply efficiency is exactly this, as the power supply efficiency is a function of both power transmitted and power received. 
With respect to claim 2, Tanabe discloses determine that the foreign object has not been detected when the initial transmission power is less than or equal to the reference value (YES is S512).  
Claim 2 is not written as the corollary to claim 1.  It does not set forth a mutually exclusive option to a comparison result (as claim 1 does not recite any type of comparison).
First, Tanabe expressly discloses the determination of the absence of a foreign object (YES in S512).  This happens “when” the initial transmission power is less than or equal to a reference value that was previously received during a different iteration (yesterday’s B value was higher than the one currently being used).
Second, the equation presented above in describing an equivalent S512 would be rewritten for a YES result to change the < to a ≥.  
With respect to claim 3, Tanabe discloses the control unit is further configured to determine than an initial voltage of an output terminal of the wireless power receiving apparatus connected to an external load is within a range of a reference voltage (S508) before measuring the initial transmission power (S502).
Tanabe performs the flowchart of figure 5 multiple times. Thus, S502, of a second iteration, would occur after S508, of a first iteration. 
The Examiner notes that Tanabe determines if VSWR is within a range of A.  A is “a reference voltage”.  The claim only names the reference voltage without defining what it is or where it comes from (unlike the “reference value” of claim 1).  
The VSWR is calculated “based on the information indicating the amplitude voltage V1 of the traveling wave and the information indicating the amplitude voltage V2 of the reflected wave” (par 163).  This calculation is interpreted as including “an initial voltage of an output terminal of the wireless power receiving apparatus connected to an external load”.  Support for this can be found in that claims 1 and 3 are directed to the “apparatus for wireless power transfer”.  The receiver (and its load) are not claimed.  There are no limitations directed to any sensors or similar circuitry to know exactly what the receiver’s output voltage is.  Claim 3 does not indicate how the control unit would have any ability to sense/know the exact value of a voltage at the output of a receiver.  Claim 1 indicates that the reference value is received from the receiver (no such limitation appears for the reference voltage).  Within Tanabe’s VSWR is information regarding the receiver output voltage.  For example, the reflected voltage would indicate how much power is absorbed, thereby indicating the voltage potential that the receiver does accept and pass to its output. 
With respect to claims 5-7, Tanabe discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1-3, respectively. 
With respect to claim 9, Tanabe discloses a wireless power transmitting apparatus (fig 2, 5; par 35-47, 161-228) comprising: 
a primary coil (108) configured to transmit wireless power to a wireless power receiving apparatus through magnetic induction or magnetic resonance; 
an electric driving unit (102 with or without 114 and 103) connected to the primary coil and configured to supply an AC signal required for the primary coil to transmit the wireless power; and Attorney Docket No. 324390-US-12 Page 16 of 18 
a control unit (105) connected to the electric driving unit and configured to manage transmission of the wireless power via the primary coil, the control unit configured to:
cause the primary coil to initially transmit a low-voltage power signal (S501), wherein an initial voltage of the low-voltage power signal is lower than a power transmission voltage for the transmission of wireless power; 
determine (S508 or S512) whether a foreign object is detected based on a difference between of a first value (power supply efficiency) and a reference value (B), wherein the first value is an amount of power transferred by the primary coil during transmission of the low-voltage power signal (Tanabe’s power supply efficiency is a value of power “transferred”, as it is power received divided by power transmitted), and wherein the reference value is an experimentally measured amount of power expected from the primary coil when no foreign object is present and the primary coil is configured for transmission of the low-voltage power signal at the initial voltage; 
enter into a power transfer phase when no foreign object is detected (S515 is only entered into when foreign object detection steps are a NO), wherein the power transfer phase includes the transmission of the wireless power at the power transmission voltage; and 
refrain from entering into the power transfer phase when a foreign object is detected (S511).  
As previously discussed, the “first value” is an amount of power “transferred”.  The ambiguity in this term indicates both power transmitted and power received.  Thus, it is not patentably distinguished over Tanabe’s power supply efficiency (which also uses power transmitted and power received). 
With respect to claim 10, Tanabe discloses the control unit is further configured to obtain the reference value (B) from the wireless power receiving apparatus (par 210).
With respect to claim 11, Tanabe discloses an electric driving unit (101-102 with or without 114 and 103) connected to the primary coil and controlled by the control unit, the electric driving unit configured to produce the AC signal required for the primary coil to transmit the wireless power.  
With respect to claim 12, Tanabe discloses the control unit is further configured to: perform a digital ping via the primary coil during a ping phase (S501; par 162), and receive identification and configuration information from the wireless power receiving apparatus after the ping phase and before the power transfer phase (S506 occurs before S515), wherein the identification and configuration information includes the reference value (B is provided within S506; par 210).  This claim is similar to limitations presented in parent application claim 1.  Tanabe was cited as anticipating the digital ping.  No comments have been provided to indicate why the art rejection of parent claim 1 should not also apply to pending claim 12.
With respect to claim 13, Tanabe discloses the control unit is further configured to receive a foreign object detection status packet (S506) from the wireless power receiving apparatus, the foreign object detection status packet associated with initiating the foreign object detection assessment by the wireless power transmitting apparatus before the power transfer phase (because B is provided within S506).  
With respect to claim 14, Tanabe discloses a wireless power transmitting apparatus (fig 2, 5; par 35-47, 161-228) comprising: 
a primary coil (108) configured to transmit wireless power to a secondary coil in a wireless power receiving apparatus; and 
a control unit (105) configured to manage transmission of the wireless power via the primary coil, the control unit configured to (it is noted that the claim does not explicitly require that the following functional limitations are performed in order): 
receive identification and configuration information from the wireless power receiving apparatus (S504; par 165); 
cause the primary coil to transmit a power signal at an initial voltage before a power transfer phase (S501; see art rejection of claim 13); 
measure, as a first value, an amount of power transferred (S507) by the primary coil during transmission of the power signal at the initial voltage; AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 7 Application Number: 17/074,794Dkt: 324390-US-12 Filing Date: Oct 20, 2020 
determine that a foreign object has been detected when the first value is larger than a reference value (NO in S512);
determine that a foreign object has not been detected when the first value is less than or equal to the reference value (YES is S512); and
refrain from entering into the power transfer phase when the foreign object has been detected (NO is S512 results in S510 and not executing S515; see also the art rejection of claim 1),
The analysis of the breadth of claims 1-2 applies to claim 14.  The claim does not explicitly require a comparison and the “when” statements do not define the two mutually exclusive results of a comparison. 
With respect to claims 15-16, Tanabe discloses the recited limitations, as discussed above in the art rejection of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836